Title: From George Washington to Major Jean Murnan, 8 August 1780
From: Washington, George
To: Murnan, Jean-Bernard-Bourg Gauthier de


					
						Sir
						Head Quarters near Orange Town 8th Augt 1780
					
					I am sorry to find by a letter from His Excellency Governor Trumbull accompanied by a deposition of Capt. Green of Colo. Wyllis’s Regt that a Quarter Master Sergeant of the Regt has been stabbed by you in the Arm and Body. I will not undertake to say whether the provocation you recd from the Sergeant did or did not justify the proceeding, as I have only heard the complaint of one party, but as the matter has irritated not only the Militia but the inhabitants in that quarter, I have thought it best to recall you—You will therefore immediately upon the receipt of this return to the Army.
					
						I am &.
					
				